Citation Nr: 1828369	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  08-19 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a low back disability.  

2.  Entitlement to a rating in excess of 10 percent for left knee degenerative joint disease (DJD).  


REPRESENTATION

Appellant represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran served on active duty from April 1984 to April 1988.  He died in April 2011, and the appellant is his surviving spouse.  She has been substituted as the claimant in these matters, as acknowledged by VA in an October 2015 letter.  These matters are before the Board of Veterans' Appeals on appeal from a November 2007 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In January 2010 a Travel Board hearing was held before the undersigned; a transcript is associated with the Veteran's record.  In March 2010, these (and other) matters were remanded for additional development.  

A November 2016 Board decision denied a rating in excess of 10 percent for the left knee degenerative joint disease, as well as the 10 percent ratings for two other claims on appeal.  The Board also remanded the case to the RO for additional development of the claim of service connection for a low back disability.  The appellant appealed the Board's decision, in part, to the United States Court of Appeals for Veterans Claims (CAVC), as to the issue regarding the rating for the left knee disability (the Board's decisions as to the left medial metatarsal DJD and the sinusitis claims were not appealed).  In January 2018, the parties - the appellant and the legal representative of the VA (i.e., the Office of the General Counsel) - filed a Joint Motion for Partial Remand to vacate the Board's decision denying an initial higher rating for the left knee disability and to remand the case to the Board.  A January 2018 Court Order granted the Joint Motion, and the case has been returned to the Board for readjudication.  During the pendency of the appeal of the left knee claim at the CAVC, the RO developed further the low back claim, continued its denial on review of all the accumulated evidence, and then returned that matter to the Board for appellate consideration.  

The issue of service connection for a low back disability is REMANDED to the Agency of Original Jurisdiction (AOJ).  The appellant will be notified if action is required.


FINDINGS OF FACT

1.  From the effective date of service connection, the Veteran's service-connected left knee disability was manifested by slight, but not greater, instability.  

2.  From the effective date of service connection, the Veteran's left knee degenerative joint disease is not shown to have been manifested by flexion limited to 30 degrees or extension limited to 15 degrees, flexion limited to 45 degrees and extension limited to 10 degrees, or by additional limitations due to pain, weakened movement, excessive fatigability with use, or incoordination including during flare-ups.


CONCLUSIONS OF LAW

1.  An initial separate 10 percent, and no higher, rating is warranted for instability of the Veteran's left knee.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code (Code) 5257 (2017). 

2.  A rating in excess of 10 percent for left knee DJD manifested by limitation of motion is not warranted.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (Codes) 5003, 5260, 5261 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  As the rating decision on appeal granted service connection for the left knee disability and assigned an initial rating (10 percent) and an effective date (July 2007) for the award, the purpose of statutory notice was fulfilled, and such notice is no longer necessary.  A statement of the case (SOC) in April 2008 and the January 2010 Board hearing properly provided the Veteran notice on the "downstream" issue of entitlement to an increased initial rating for the left knee disability.  

Regarding its obligation to assist the claimant, VA has made reasonable efforts to identify and obtain relevant records in support of the claim.  The Veteran was afforded a hearing before the undersigned in January 2010.  The Court has held that 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge (VLJ) who conducts a hearing:  (1) to fully explain the issue and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the January 2010 Travel Board hearing, the Veteran's testimony focused on the elements to substantiate the claim found lacking, specifically the symptoms of his left knee disability.  He was assisted at the hearing by his Disabled American Veterans representative, and through his testimony demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  A deficiency in the conduct of the hearing is not alleged.  The Board finds that, consistent with Bryant, there has been compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The RO obtained the Veteran's pertinent treatment records, and there are not any other records pertinent to the issue on appeal that remain outstanding.  The Veteran was afforded VA compensation examinations to assess the left knee disability in September 2007, July 2008, and August 2010.  The reports of these examinations provide the information needed to evaluate the Veteran's left knee disability.  [Notably, further examination is not an option, as the Veteran is deceased.]  The Board concludes that no further assistance to the appellant in developing facts pertinent to the claim is required to comply with VA's duty to assist.

Legal Criteria and Factual Background

The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim. 

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings".  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

At the time of his death, the Veteran's left knee DJD was rated 10 percent under 38 C.F.R. § 4.71a, Code 5010-5260 (for traumatic arthritis with painful motion), ever since service connection was established effective July 20, 2007.  The issue before the Board is whether the Veteran was entitled to a higher rating for the left disability to include whether a separate compensable rating for left knee instability of the is warranted.  

The applicable rating criteria for evaluating the Veteran's left knee disability encompasses several diagnostic codes for evaluating musculoskeletal disabilities under the Rating Schedule.  

Under 38 C.F.R. § 4.71a, Code 5010, arthritis due to trauma and substantiated by X-rays findings is rated as degenerative arthritis.  Under 38 C.F.R. § 4.71a, Code 5003, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate Code for the specific joint or joints involved. 

Limitation of flexion of the leg to 60 degrees is rated as 0 percent disabling; flexion limited to 45 degrees is rated as 10 percent disabling; flexion limited to 30 degrees is rated as 20 percent disabling; and flexion limited to 15 degrees is rated as a maximum 30 percent disabling.  38 C.F.R. § 4.71a, Code 5260. 

Limitation of extension of the leg to 5 degrees is rated as 0 percent disabling; extension limited to 10 degrees is rated as 10 percent disabling; extension limited to 15 degrees is rated as 20 percent disabling; extension limited to 20 degrees is rated as 30 percent disabling; extension limited to 30 degrees is rated as 40 percent disabling; and extension limited to 45 degrees is rated as a maximum 50 percent disabling. 38 C.F.R. § 4.71a, Code 5261. 
Normal or full range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II. 

Other impairment of the knee manifested by recurrent subluxation or lateral instability warrants a 10 percent rating if slight, 20 percent rating if moderate, and a maximum 30 percent rating if severe.  38 C.F.R. § 4.71a, Code 5257.

Separate ratings may be assigned for arthritis with limitation of motion of a knee under Codes 5003-5010 and for instability of the knee under Code 5257. VAOPGCPREC 23-97 (July 1, 1997).  Separate ratings for each knee joint may also be assigned for both limitation of flexion and limitation of extension.  VAOPGCPREC 9-04 (September 17, 2004). 

Consideration of other diagnostic codes for rating knee disability (5256, 5258, 5259, 5262, 5263) is not warranted in this case because the Veteran's left knee disability is not shown to have included the pathology required in the criteria in those Codes (i.e., ankylosis, dislocated semilunar cartilage, symptomatic removal of semilunar cartilage, malunion or nonunion of tibia or fibula, or genu recurvatum).  38 C.F.R. § 4.71a.  

The Board's November 2016 decision (which was appealed to the CAVC) found that a separate rating for the left knee subluxation or lateral instability under Code 5257 was not warranted, and the appellant has objected to that conclusion.  In the Joint Motion, the parties agreed that in its decision the Board did not provide an adequate statement of reasons and bases for rejecting the Veteran's statements that his left knee gave out and was unstable.  The parties found that the Board's explanation - essentially, that objective medical evidence outweighed the Veteran's subjective lay evidence regarding instability - was not accompanied by any specific findings as to the credibility of the Veteran's statements.  It was noted that his statements were of particular importance in light of acknowledgment by the undersigned at the Travel Board hearing and by VA examiners that the Veteran wore a left knee brace.  The parties also noted that the Board's previous decision did not fully discuss the Veteran's range of motion, and any limitation therein, in the context of flare-ups.  

The pertinent evidence in this case consists of VA examination reports, VA outpatient records, and statements and testimony of the Veteran.  

On September 2007 VA examination, the Veteran reported that he had intermittent left knee pain since service, worsening over the previous 2 to 3 years.  The pain over the left knee was sharp in nature, moderate to severe in intensity, and constant.  He reported stiffness in the knee, no swelling, and giving way once or twice a week, but no locking.  He could walk 20 feet or stand half an hour before having pain in the knee.  He took Motrin which helped with swelling but not with pain.  He reported that he had to hold onto the railing when climbing or descending stairs, and prolonged walking caused the knee to flare up; flare-ups included severe pain as well as stiffness, and range of motion at 30 percent of the regular range of motion.  He did not use a cane, but wore a knee brace, especially when doing yardwork or for prolonged walking.  He worked as a bricklayer for a steel company and had regular breaks at the job; therefore, the left knee disability did not have an effect on his job.  The left knee disability restricted his activities of daily living in that he had difficulty cutting grass, walking, or exercising.  On physical examination, there was no swelling or tenderness of the left knee.  Flexion was from 0 to 103 degrees with pain at 103 degrees, and extension was to 0 degrees with no pain.  After repetitive motion testing, flexion was from 0 to 109 degrees with pain at 109 degrees, and extension was to 0 degrees with no pain.  There was no objective evidence of left knee instability.  X-rays showed mild bicompartmental degenerative changes.  The diagnosis was left knee mild degenerative joint disease. 

On July 2008 VA examination, the Veteran reported constant left knee pain that was aching to throbbing and moderate in intensity, with stiffness and occasional swelling.  He reported that the knee gave way and buckled once daily, and locked up especially after he sat in a certain position for a prolonged period.  He reported fatigue and lack of endurance.  He took Mobic once a day, as needed, which did not help the pain.  He reported daily flare-ups, at the end of the day; prolonged walking and climbing stairs aggravated the pain, which lasted about two hours and was relieved by rest.  Pain during flare-ups was severe and range of motion during flare-ups was 50 percent of the regular range of motion.  He did not use any assistive device for the left knee.  He reported that the knee disability affected his job, slowing him down and requiring him to take breaks, and that he could not run, play with his grandchildren, or play basketball.

On physical examination, there was no swelling to the left knee.  There was tenderness over the medial and lateral joint line.  Flexion was from 0 to 90 degrees with pain at 90 degrees.  Extension was to 0 degrees with no pain.  After repetitive motion testing, flexion was from 0 to 91 degrees with pain at 91 degrees, and extension was to 0 degrees with no pain.  There was no objective evidence of left knee instability.  The diagnosis was left knee DJD. 

At the January 2010 Board hearing, the Veteran testified that he used a hard brace on his left knee.  He testified that the knee gave way at least once or twice a day but he had not fallen due to the knee giving out.  He testified that he had a sharp shooting pain with flexion of the knee for which he took anti-inflammatories.  He testified that he recently had an MRI of the knee.  His pain was 8/10 in severity on a bad day and stair climbing was limited.  He testified that he began physical therapy for the knee but had to stop because he changed jobs and did not have time; so he was given in-home therapy exercises.  He testified that he favored the left leg due to his knee and foot disabilities; the left knee disability did not interfere with his occupation as a transportation driver. 

On August 2010 VA examination, the Veteran reported having chronic achy left knee pain that was worse with changes in weather and in damp cold weather.  He reported feeling a popping sensation and noting joint instability about 3 to 4 times a week, always while walking.  He reported using a cane for any prolonged walking or standing and that for prolonged walking or standing he used a knee brace as well.  He reported pain in the medial aspect of the knee joint when sitting or standing for longer than one-half hour.  His job was a VA desk job; the examiner opined that the knee disability had a mild occupational effect because the Veteran had to get up after sitting for extended periods of time and stretch the leg.  He reported flare-ups of swelling in the knee about 3 times per month, for which he took Tylenol and used a heat pad; he could no longer take ibuprofen because he had gastric bypass surgery.  He reported mildly increased limitation of function with the swelling and some decreased range of motion, and instability mildly affecting his activities of daily living.  The examiner reviewed an October 2009 MRI of the knee which showed a tear in one of the insertion points of the meniscus and arthritic changes in the knee.

On physical examination, flexion of the left knee was from 0 to 120 degrees with no pain and extension was to 0 degrees with no pain.  Drawer and McMurray tests were negative.  There was no crepitus.  There was tenderness to palpation, specifically over the medial aspect of the joint.  Following repetitive range of motion testing, there was no additional limitation due to pain, fatigue, weakness or lack of endurance.  The diagnosis was arthritis and meniscal tear status post trauma to the left knee with residuals as necessary.

Additional treatment records throughout the appeal period show symptomatology largely similar to that found on the VA examinations described above.  VA records in March 2009 and September 2009, for example, indicate that the Veteran was issued a left medial unloader (a type of brace).  

Analysis

Applying the law to the evidence of record, the Board concludes that a separate 10 percent, and no higher, rating for slight instability of the left knee under Code 5257, is warranted, and that a rating in excess of 10 percent for the DJD based on limitation of motion is not warranted.  Regarding the separate rating for instability, the Board finds that the evidence is at least in equipoise; although there was not objective evidence of recurrent subluxation or laxity of the left knee joint on all clinical testing, the Veteran experienced knee instability (for which a knee brace was prescribed, as acknowledged by the undersigned and VA examiners) as expressed subjectively in his statements and testimony.  

Regarding a rating in excess of 10 percent for DJD based on limitation of motion, medical records reflect that the Veteran reported symptoms of pain, stiffness, and swelling related to his knee condition.  However, on examination his range of motion did not approximate the criteria for a 20 percent rating under either Code 5260 or 5261 (or a combination of the two).  The recorded range of motion measurements do not show that knee flexion was limited to 30 degrees or that his knee extension was limited at 15 degrees, or that flexion was limited to 45 degrees and extension was limited at10 degrees.  In fact, the range of motion clinically noted do not demonstrate that either flexion or extension was limited to a degree warranting a 10 percent rating under Codes 5260 and 5261.  With application of Codes 5003-5010, for arthritis with painful motion and/or swelling of the joint that would otherwise be noncompensable under the limitation-of-motion codes, the 10 percent rating assigned properly reflects the rating warranted for arthritis with limitation of motion.  

The Veteran's principal symptoms appeared to be pain, swelling, and stiffness, but the objective findings as discussed above do not show that such factors actually limited his knee to an extent meeting the criteria or a rating in excess of 10 percent for either limitation of flexion or limitation of extension under Codes 5260 or 5261.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The VA examiner, for example, considered the effect of painful motion (i.e., pain and use/repetitive motion) and fatigue, when assessing knee limitation of motion, and VA records indicate that the Veteran typically demonstrated pain on motion with flexion, but not with extension.  Therefore, even in consideration of pain, the Veteran would not meet the criteria for an initial rating higher than 10 percent.    

The parties to the January 2018 Joint Motion noted that consideration should be given to the Veteran's flare-ups, in terms of the effect of them on his range of motion.  On his VA examinations, the Veteran reported flare-ups, as well as difficulty walking for more than short distances, standing for prolonged periods of time, and climbing stairs.  He also related fatigue and lack of endurance, explaining that he used a cane and knee brace for some activities (the use of a knee brace is also discussed below, in relation to instability under Code 5257).  As to how such knee manifestations related to his functional loss, the Board finds that the currently assigned 10 percent rating takes such impairments into consideration, and that the functional loss was not equivalent to additional range of motion loss warranting a higher rating.  The Board notes comments on the examination reports that prolonged walking caused flares manifested by severe pain with stiffness, which restricted motion to 30 percent of normal range (in September 2007), daily flares at the end of the day that restricted knee motion to 50 percent of normal range (in July 2008), and "mildly increased limitation of function" and "some decreased range of motion" during flares (in August 2010).  However, such symptoms that restrict the Veteran to as much as 30 percent of normal knee range of motion would still not equate to the criteria for a higher rating under the limitation of motion codes.  For example, it appears that during examinations the Veteran's flexion, rather than his extension, was affected by factors such as pain, but 30 percent of normal knee flexion (reflecting the most severe impairment reported, as expressed in somewhat quantitative terms) does not approximate the criteria for a 20 percent rating under Code 5260.  

The assignment of a disability rating that considers not only the Veteran's demonstrated range of motion on a physical examination of the knee, but also his functional loss due to pain, weakness, fatigability, incoordination, or pain on movement, is hardly exact.  It requires the evaluator essentially to convert various non-numerical, indeterminate factors into range of motion measurements.  Here, the Board has deliberated over the different symptoms including pain and swelling that were manifestations of knee flares, and finds that even with consideration of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, the record does not present a basis for the assignment of a higher rating for the left knee under Codes 5260 and 5261.  

Regarding the separate rating for subluxation/lateral instability the medical evidence during the period for consideration shows that muscle strength testing was normal, Lachman and posterior drawer tests were normal, and valgus/varus pressure test was normal; i.e., objectively, all testing for ligamentous laxity was negative.  The Veteran maintained throughout that he had left knee instability for which he wore a brace.  He was competent to describe symptoms such as when he asserted that the sensation of the left knee giving way.  The Board finds the Veteran's statements of knee instability credible, particularly as a knee brace was issued by VA in 2009 (logically, a knee brace would not have been prescribed if VA treatment providers did not find his reports of giving way credible.  March 2008 VA treatment records do appear to indicate that a left medial unloader brace was issued solely to help with the Veteran's knee pain (as no mention was made about the need for the brace for stability reasons).  Regardless, there is lay evidence supporting that the Veteran left knee instability, and there is medical evidence that subluxation or laxity was not found on objective testing but nevertheless shows that VA issued a knee support brace.  The evidence is at least in equipoise, and resolving doubt in the Veteran's favor (see 38 C.F.R. § 34.3) the Board finds that a 10 percent rating for instability is warranted.  

Regarding whether a rating in excess of 10 percent is warranted for the instability, the words "slight," "moderate," and "severe" as used in Code 5257 are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just" decisions.  38 C.F.R. § 4.6.  The degree of the Veteran's left knee instability is not ascertainable in quantitative terms because it is based on the Veteran's subjective reports.  The Board finds that the overall evidence reflects that the left knee instability was no more than slight.  The Veteran's main knee complaint on VA examinations and in outpatient treatment consisted of intermittent or constant pain, stiffness, and occasional swelling.  Even when it was noted that he wore a knee brace and experienced frequent giving way, instability was described as more of a secondary concern, suggesting the lesser significance the Veteran ascribed to such symptom.  Moreover, he testified that while he perceived his knee giving way. He acknowledged that such did not cause him to fall.  On 2010 VA examination, instability reportedly affected his activities of daily living to a mild degree.  In the Board's judgment, such characterization by the Veteran leads to a conclusion that his knee instability no more than mild.  The Board also finds that the reports of objective clinical testing of record, which did not find any knee joint laxity, while requiring consideration in conjunction with the Veteran's lay statements and testimony, are probative evidence weighing against a finding that impairment from knee laxity was more than slight.  Ligaments that provide stability in the knee joint were not found to be diminished or weakened in some way, suggesting that the Veteran's feelings of giving way or buckling did not reflect more than slight impairment of such nature.  In conclusion, the Board finds that the evidence supports a separate 10 percent, and no higher, rating under Code 5257.

The Board has considered whether this matter should be referred to the Chief Benefits Director or the Director, Compensation Service, for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321.  The symptoms of, and impairment of function resulting from, the left knee disability are fully contemplated by the criteria for the schedular ratings assigned.  The record does not reflect (or suggest) any symptoms/impairment of this disability not encompassed by the schedular criteria.  Therefore, those criteria are not inadequate, and referral for extraschedular consideration is not warranted.



ORDER

A separate 10 percent rating for left knee instability is granted, throughout, subject to the regulations governing payment of monetary awards.  

A rating in excess of 10 percent for left knee DJD based on limitation of motion is denied.  


REMAND

In November 2016 the Board remanded to secure the Veteran's complete treatment records, and for a VA advisory medical opinion regarding the etiology of the Veteran's low back disability.  Attempts to obtain private treatment records and records related to a Worker's Compensation claim and award were futile, but a VA medical opinion was received in January 2018.  The Board observes that the opinion contains conclusions, drawn by the reviewing orthopedic surgeon with assistance from another physician, that appear to be based solely on the presence or absence of documentation about a low back disability.  In other words, there was no acknowledgement, commentary, or discussion of the Veteran's reports of the continuity of his back symptoms after service and prior to his work-related injury (which he claimed was an exacerbation of his injury in service).  The AOJ was instructed to obtain a medical opinion wherein the provider fully explained the rationale for all opinions, with citation to supporting clinical data and lay statements.  As an inadequate opinion was received, a further opinion is necessary.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should return the case to the VA consulting physician who provided the January 2018 medical opinion (or another orthopedist if the January 2018 provider is unavailable), for review and an addendum opinion concerning the likely etiology of the Veteran's low back disability (specifically, whether it was related to his service/complaints therein).  The consulting provider should identify the likely etiology of the various low back disabilities diagnosed.  Specifically, regarding each, is it at least as likely as not (a 50% or greater probability) that the disability was incurred in the Veteran's active duty service/was related to his complaints documented therein? 

The consulting provider must fully explain the rationale for all opinions, with citation to supporting clinical data and acknowledging the lay statements of the Veteran concerning the continuation of his back symptoms after service and up to his work-related injury (which he claimed was an exacerbation of his injury in service).  If the opinion is to the effect that the Veteran's low back disability was unrelated to service, the explanation should identify the etiology considered more likely.  

2.  The AOJ should then review the record and readjudicate the claim of service connection for a low back disability.  If it remains denied, the AOJ should issue a supplemental statement of the case, afford the appellant and her representative opportunity to respond, and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the CAVC for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


